Citation Nr: 0519121	
Decision Date: 07/14/05    Archive Date: 07/20/05

DOCKET NO.  03-35 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability other than duodenal ulcer.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1930 to 
November 1933 and from January 1942 to September 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In February 2005, the Court of Appeals for Veterans Claims 
remanded the veteran's claim for service connection for a 
gastrointestinal disability to the Board pursuant to a Joint 
Motion for Remand.  The Joint Motion for Remand went through 
a detailed account of the correspondence between the RO and 
the veteran and argued it was necessary for the Board to 
determine whether a September 2001 letter from the veteran 
constituted a notice of disagreement with the June 2000/July 
2001 decisions that addressed entitlement to service 
connection for gastrointestinal disability on the merits.  If 
the Board so found, the motion indicated, "the case would 
need to be returned to the RO so that a proper SOC could be 
issued, and appropriate notification given, etc."  The Court 
granted the motion, and remanded the case "for compliance 
with the instructions in the joint motion."

A liberal reading of the veteran's September 2001 letter 
would indicate that the veteran disagrees with the RO's 
determination that his gastrointestinal problems were not 
related to his service.  The Board finds that the veteran's 
statements in this letter are sufficient to constitute a 
Notice of Disagreement (NOD) with the RO's July 2001 rating 
decision denying him service connection for gastroenteritis 
claimed as gastrointestinal problems.  The veteran, 
therefore, submitted a timely NOD with regard to his 
gastrointestinal disability claim.  Accordingly, the RO 
should undertake an analysis of this claim on the merits, (as 
opposed to a claim to reopen), and if denied issue a 
supplemental statement of the case reflecting this analysis.  

Under the circumstances described above, this claim is 
REMANDED for the following:

Re-adjudicate the claim for service 
connection for gastrointestinal 
disability other than duodenal ulcer on 
the merits, and if it is denied, provide 
the veteran a supplemental statement of 
the case as to this issue.  Thereafter, 
subject to current appellate procedures, 
the case should be returned to the Board 
for further appellate consideration, if 
appropriate. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



